 THE SINGER CO.211The Singer CompanyandInternationalUnion ofElectrical,RadioandMachineWorkers,AFL-CIO,Petitioner.Case 11-RC-2727April 2, 1969DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBy MEMBERSFANNING, BROWN, AND ZAGORIAPursuant to a Decision and Direction of Electionissued by the Regional Director for Region 11 onJuly 30, 1968, an election by secret ballot wasconducted on August 29, 1968, under the directionand supervision of the Regional Director, among theemployees in the unit found appropriate. At theconclusion of the election, the parties were furnishedwitha tally of ballots which showed that ofapproximately 1,110 eligible voters, 1,052 votes werecast,ofwhich 267 were for, 770 against thePetitioner, 3 ballots were void, and 12 ballots werechallenged.Thechallengedballotswerenotsufficient in number to affect the results of theelection.On September 3, 1968, the petitioner filedtimely objections to conduct affecting the results ofthe election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation and, on December 4,1968, issued and duly served upon the parties hisReportonObjectionsrecommending that thePetitioner'sObjection16besustained'and,therefore, that the election be set aside. On January8, 1969, the Employer filed a Motion for Hearingand for Reconsideration of Report on Objections.On January 29, 1969, the Regional Director issuedanOrderonMotion forHearingandforReconsideration inwhichhefound that theEmployer'sMotion failed to raise any issue whichwould warrant a hearing. Furthermore, he concludedthattheReportonObjectionscorrectlyrecommended setting aside the election on the basisof the Employer's failure to comply with theExcelsiorrule.' Thereafter, on February 3, 1968, theEmployer filed timely exceptions to the RegionalDirector's Report and to his denial of a hearing, anda supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.In accordance with the Regional Director'sDecision and Direction of Election, we find that thefollowing employees of the Employer constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:Allproductionandmaintenanceemployeesincludingsampling inspectors, tool and dieinspector, scrap and salvage repairmen, salvagegroup leaders, quality control technicians, tooland gauge inspectors, gauge room leadmen,quality audit inspectors, power house engineer,powerhouseattendant,outsideexpediter,expediters and plant clericals employed at theEmployer's Pickens, South Carolina, operationsbut excluding office clericals, employees of theresearch and development department, productioncoordinators,tooldesigners,apprenticetooldesigner,professionalemployees,guardsandsupervisors as defined in the Act.5.TheBoard has considered the RegionalDirector's Report, his Order on Motion for Hearingand for Reconsideration, the Employer's exceptionsand brief, and the entire record in the case, andfinds as follows:'The Petitioner's sole remaining objection allegesthat the Employer submitted a faultyExcelsiorlist,therebymaking it impossible for the Petitioner todetermine the eligibility of the employees or tocommunicate with them. In substance, theExcelsiorlistwas alleged to be defective for the followingreasons: (1) the list contained only the initials andsurnamesof the employees, along with theiraddresses, rather than full first names (2) the listcontained squeezed type which caused the Petitionertomisread some of the names listed and (3) theEmployer submitted a supplementary list of 30names only 2 days before the election, making itimpossible for the Petitioner to communicate withthese employees. The Regional Director found itsignificant that the Employer had used full firstnames, zip codes, and employee timeclock numbers,in its mailings. He then noted the Employer's latesubmission of the supplementary list and concludedthat the Employer was either negligent or hadintentionally denied the Petitioner full access to alleligible employees. The Regional Director thereforerecommended that the election be set aside. We donot agree.The record reveals that the Petitioner received theExcelsiorliston August 4, 1968. On August 19, itThe other objections filed by the Petitioner were subsequentlywithdrawn'Excelsior Underwear Inc,156 NLRB 1236.'In view of our holding herein we do not find it necessary to pass uponthe Regional Director'sOrder denying the Employer'sMotion for Hearingand for Reconsideration175NLRB No. 28 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDmailed campaign literature to the names listed. Outof a unit of approximately 1,110 eligible voters, 73envelopes were returned to it by the United StatesPost Office as undeliverable for various reasons TheRegional Director's Report contains a listing of 29of the 73 returnees with their names as theyappeared on the Petitioner's mailing compared withthe names as they appeared on the Employer'smailing list. The comparison shows that in only oneof the 29 names involved was there a discrepancybetween the surnames. In all other instances, thediscrepancy related solely to the first or middleinitialSuch a discrepancy would not appear vital tothe delivery of the communications involved It isnot alleged, nor does the record indicate, that theEmployer provided the Petitioner with addresseswhich were less accurate than it used for its ownpurposes.Rather, the Petitioner's objection wasfound valid primarily because the Employer utilizedfullfirst names, zip codes, and timeclock numbers initsmailings and filed to provide similar informationto the Petitioner' The claim that theExcelsiorlistcontained squeezed type, thereby causing errors intranscription and contributing to the percentage ofPetitioner'sundeliveredletters,islargelyunsubstantiated by the record.While theExcelsiorlistdoes contain some distortions in type, the nameslistedare,inthevastmajorityof instances,sufficiently legible to permit accurate transcription.Furthermore, the Regional Director's Report alsonotes that the Employer received 50 to 60 returnsfrom most of its mailings (a number comparable tothenumber of returns the Petitioner receivedherein).TheExcelsiorrulerequires that an employerfurnish a list containing all information necessary,forexpeditiouscommunication,and, in othercircumstances,we might well find the failure toprovide full first names to be violative of thoserequirements.However, in the instant case, therecord indicates that the supplying of full firstnames would not have been of material benefit inassistingdeliveryofthePetitioner'scommunications. Therefore, we shall not find thatthisomissionbytheEmployer violated therequirements ofExcelsiorherein.Similarly, the record indicates that the vastmajorityoftheemployeeslistedlivedincommunitiesdesignatedbyasinglezipcodeEach mailing list is compiled by extracting the necessary informationfrom computer cards at the time such a list is needed There is no masterlistwhich the Employer regularly uses for its mailingsnumber, so that the use of a zip code number wouldnot appear to be of any assistance in insuringdelivery once the mail was delivered to the propercity.By the same token, timeclock numbers wouldnot appear necessary to effectuate the delivery ofPetitioner's communications. In any event, despitethe purported deficiencies in theExcelsiorlist, thePetitioner's percentage of returns was similar to thatcustomarily experienced by the Employer in itsmailings.Under these circumstances, we are of theopinion that the originalExcelsiorlistprovidedinformation comparable to that available to, andutilized by, the Employer.The supplementary list of 30 names submitted bythe Employer 2 days before the election is urged asan additional reason for setting the election asideThe Employer admits that it inadvertently omittedthree names from the original list. It claims that theother 27 employees are individuals whom it believewere not included in the unit. The record before usappears to raise a substantial question regarding theeligibility of these employeesWe do not believe thatthe late submission of the 30 names can be ascribedto a lack of good faith by the Employer As we havenotedonseveralpreviousoccasionsthere is"nothing inExcelsiorwhich would require the rulestated therein to be mechanically applied.i' In thiscase,which involved a unit of over 1,100 eligiblevoters,we shall not find that submission of thesupplementary list of 30 names only 2 days beforethe election shows substantial noncompliance withthe requirements ofExcelsiorAccordingly, contrarytotheRegionalDirector,we shall overrulePetitioner's remaining objection.As the tally of ballots shows that the Union hasnot received a majority of the valid votes cast in theelection, we shall certify the results of the election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of valid voteshave not been cast for International Union ofElectrical,Radio and Machine Workers,AFL-CIO,in the election held herein,and that said Union doesnot constitute the exclusive representative of theemployees in the unit found appropriate within themeaning of Section 9(a) of the National LaborRelations Act, as amended.'SeeTelonic Instruments,A Divisionof TelonicIndustries.Inc ,173NLRB No 87, and the cases cited in fn 3 therein